Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Greg Turocy on May 18, 2022.

Please see Examiner’s Amendment attached to this Allowability Notice. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the claim language, the combination of prior art references disclose features of a device having memory and a processor that comprise control units, a virtual machine and a recovery unit that records messages and program states of a function node into a journal and restores the program state accordingly. 
The combination of references, namely Zhang, Atluri, Glistvain, Semerdzhiev, and Wagner, nor the totality of prior art of record (as seen on all PTO-892 documents) meet the following allowable features, as bold-faced below:
“(Currently Amended) An information processing method implemented in an information processing device that serves as a flow-based programming execution environment, the information processing method comprising: 
...
in a virtual machine which is associated with the function node and which is disposed in a corresponding manner to a persistent execution environment deployed in the information processing device from the programming environment, wherein the virtual machine: 
...
includes an event listener node control unit that is disposed in a corresponding manner to an event listener node deployed from the programming environment; and  
includes an emit function that is stored in the reserved variable of the persistent execution environment; 
executing, by the virtual machine, the computer program, with the input message as an argument,  wherein executing the computer program comprises: 
...
executing the stored emit function in accordance with both the reserved variable of the function node and the reserved variable of the persistent execution environment; 
sending an event name and a message, which represent arguments of the emit function, to the event listener node control unit, based on the executed emit function, wherein when the event name received from the virtual machine unit matches with an event name defined in the event listener node, the event listener node control unit outputs the message received from the virtual machine unit; and 
based on the outputted message, sending an execution result to the function node control unit; and 
....  
”
	Therefore the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 25, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199